Citation Nr: 1015341	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  03-03 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for coccyx disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran presented testimony during at Board hearing at the RO 
in March 2007 before a judge who is no longer employed by the 
Board.  He was offered another hearing in January 2010, and 
informed that if he did not respond, it would be assumed he 
did not want another hearing.  No response was received.    
The Board reopened the claim and remanded it to the RO in 
August 2007.


FINDING OF FACT

The Veteran does not have a disability of his coccyx.


CONCLUSION OF LAW

The criteria for service connection for coccyx disability are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in January 2002.  Adequate notice was provided 
through that January 2002 letter, as well as December 2004, 
and March 2006 letters.  Additional notice was sent in June 
and August 2009. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such a pre-
decision notice is not prejudicial.  Notice was provided 
prior to the last RO adjudication, curing the timing problem.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained service treatment records; assisted the Veteran 
in obtaining evidence; afforded the Veteran examinations in 
February 2002 and August 2009; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  The RO's 
actions subsequent to the August 2007 remand have complied 
with the remand orders by developing for additional evidence; 
a VA examination was conducted and the examiner has clearly 
answered the question of whether the Veteran has a current 
coccyx disability.    

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran claims that he has arthritis of his coccyx 
secondary to his service-connected pilonidal cyst disability, 
which is rated as noncompensable.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted, on a secondary basis, 
for a disability which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. § 
3.310 (2009).  Similarly, any increase in severity of a non-
service connected disease or injury that is proximately due 
to or the result of a service connected disease or injury, 
and not due to the natural progress of the nonservice 
connected disease, will be service connected.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  In the latter instance, the 
non-service connected disease or injury is said to have been 
aggravated by the service-connected disease or injury.  38 
C.F.R. § 3.310.  

On VA examination in February 2002, the Veteran was noted to 
have had a pilonidal cystectomy years beforehand.  It was 
reported that it had been completely excised and that there 
had been no evidence of recurring problems in that area for a 
multitude of decades.  The Veteran therefore did not require 
any consideration towards additional service connection in 
that area.  

A VA examination was conducted in August 2009.  At that time, 
it was noted that the Veteran had had a pilonidal cystectomy 
in service in 1972 and that it had become infected and 
required surgery to evacuate the cavity.  The reoccurrence 
had caused some drainage, but it entirely resolved at the end 
of the year.  The examiner noted that the Veteran was not 
claiming any disabilities now as related to the pilonidal 
cyst or the issue of any particular entity located near the 
coccyx.  Unfortunately, however, the Veteran had been 
spending a great deal of time in a seated position and had 
now developed ulcers in the sacral area, which included areas 
overlying the pilonidal cystectomy scar.  However, they were 
unrelated to the Veteran's pilonidal cyst related issue.  The 
Veteran had a 3-centimeter cystectomy scar in his coccyx.  It 
was well healed, but inflammatory changes such as erythema 
were noted as pressure ulcers were nearby.  There was no 
discharge at that site and no tenderness.  The diagnosis was 
status post pilonidal cyst in 1972 requiring two surgeries.  
The examiner noted that he had read prior examination reports 
and reviewed the claims folder and indicated that disability 
of the coccyx was not diagnosed.  He stated that there was no 
disability of the coccyx.  He noted that the Veteran had had 
a pilonidal cystectomy nearby, but that the coccyx was not 
affected.  He stated that there had never been any bony 
injury to the coccyx and that the Veteran had no complaints 
in that area.  Under an unrelated matter, the Veteran's 
sacral region and nearby coccygeal region had pressure 
ulcers.  These were unrelated to the Veteran's prior 
pilonidal cystectomy.  The examiner stated that the Veteran 
does not have any joint issue related to his coccyx.

Based on the evidence, the Board concludes that service 
connection is not warranted coccyx disability, arthritis or 
otherwise.  The medical examiner in August 2009 indicated 
that the Veteran does not have any current disability of his 
coccyx, arthritis or otherwise.  The existence of a current 
disability is a cornerstone of a service connection claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Since a 
current disability is not shown, service connection can not 
be granted.  Id.  The Veteran does not appear to claim that 
his pressure ulcers are service-connected.  Moreover, the 
examiner in August 2009 noted that they were unrelated to the 
Veteran's prior pilonidal cystectomy.  The Veteran's hearing 
testimony in March 2007 that he had had continued pain in the 
area where he had had his pilonidal cyst removed over the 
years has been considered.  However, the Veteran is a 
layperson who as such is not capable of rendering a diagnosis 
indicating that he has coccyx disability.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1991).


ORDER

Service connection for coccyx disability, claimed as 
arthritis of the coccyx, is not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


